 1                                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                                          No. CR 19-42 RSL
11                                    Plaintiff,                      PROTECTIVE ORDER
12                               v.
13 NIKOLAI DMITRIEVITCH TERLETSKY,
   and CHARLES TAESUNG PAK,
14
15                                    Defendants.
16
17            This matter, having come to the Court’s attention on the Unopposed Motion for
18 Protective Order Regarding Certain Discovery Items submitted by the United States of
19 America, and the Court, having considered the motion, and being fully advised in this
20 matter, hereby enters the following PROTECTIVE ORDER:
21            1.        When the government provides discovery to the defense team,1 it will
22 designate as “protected” any material that it believes may tend to identify the CW,
23 including but not limited to recordings of telephone calls between the CW and anyone
24 else.
25            2.        The defense team will not make copies of any kind of any part of the
26 designated items without prior written permission of the Government, except that the
27
28
     1
      As used herein, the “defense team” includes counsels of record, their employees (such as any associate counsel,
     paralegals, legal assistants, and interns), and their contractors (such as investigators and experts).
      United States v. Terletsky & Pak, CR16-80 RSM                                                 UNITED STATES ATTORNEY
                                                                                                   700 STEWART STREET, SUITE 5220
      Protective Order - 1
                                                                                                         SEATTLE, WA 98101
                                                                                                           (206) 553-7970
 1 materials may be downloaded from USAfx and placed on a server or other appropriate
 2 storage medium under the secure control of the defense team.
 3           3.      The defense team will not share any of the material designated as protected
 4 with anyone except for the defendant himself and others who are part of the same defense
 5 team without prior written permission of the Government. In this context, “share”
 6 includes show, provide copies of, or describe—whether in writing or orally—in a manner
 7 that will tend to reveal the identity of the CW. The defense team may discuss the general
 8 nature of the protected material with others, provided that that discussion does not tend to
 9 reveal the identity of the CW, even to other defense teams.
10           4.      The defense team may review all of the discovery, including protected
11 material, with the defendant it represents. The defense team may not, however, leave any
12 protected material in the possession of the defendant or permit it to be copied.
13           5.      If the defense team wishes to file any protected material with the Court, or
14 to make reference to its contents, including reference to the identity of the CW, the filing
15 must be sealed, absent prior written permission of the Government to file an unsealed
16 version.
17           6.      The provisions of the protective order shall apply to all members of the
18 defense team, including but not limited to other attorneys, contract attorneys,
19 investigators, legal assistants, interns, experts, and paralegals. It is the responsibility of
20 defense counsel to ensure that all members of the defense team understand the
21 restrictions of the protective order and understand that they are required to abide by those
22 restrictions.
23           7.      In the event that current defense counsel is replaced by new defense
24 counsel, defense counsel shall not turn over any discovery to new counsel without prior
25 written permission of the Government. The Government will only grant permission when
26 it is satisfied that new counsel has reviewed the terms of the Protective Order and has
27 acknowledged that he/she is bound by them.
28 / / /

      United States v. Terletsky & Pak, CR16-80 RSM                           UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      Protective Order - 2
                                                                                   SEATTLE, WA 98101
                                                                                     (206) 553-7970
 1          8.      This order can only be modified by written agreement of the Government,
 2 or by order of this Court.
 3
 4          DATED this 13th day of August, 2019.
 5
 6
 7
 8
 9                                                   A
                                                     RICARDO S. MARTINEZ
10                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States v. Terletsky & Pak, CR16-80 RSM                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Protective Order - 3
                                                                               SEATTLE, WA 98101
                                                                                 (206) 553-7970
